Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
This action is in response to the amendment filed 1/13/2022. 

2. 	The following is an Examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest a method for identifying a DI influenza A virus as an antiviral agent comprising exposing an influenza A virus to a test DI virus having a deletion in one RNA segment selected from segments 1, 2, or 3, and then monitoring for interference in RNA segments 1, 2, and 3 of the influenza A virus. Specifically, the claimed method takes advantage of the inventor’s newly discovered phenomena of “cross-segment interference” between a single segment (i.e., RNA segment 1, 2, or 3) deleted in the DI influenza A virus with multiple segments (i.e., RNA segments 1, 2, and 3) in the full-length influenza A virus (Example 1 and see Fig. 8 of Applicants specification). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3. 	Claims 8, 12-15, and 21-23 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTHUR S LEONARD/Examiner, Art Unit 1633